Exhibit 10.1

EXECUTION COPY

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”), is entered into as of March 6,
2014 by and between Columbia Laboratories, Inc., a Delaware corporation (the
“Company”), and Coventry Acquisition, LLC, a Delaware limited liability company
corporation, as successor by conversion to Coventry Acquisition, Inc.
(“Coventry”, and together with the Company, the “Parties” and each a “Party”).

WHEREAS, Coventry owns 1,400,000 shares of common stock of the Company (such
1,400,000 shares, the “Stock”);

WHEREAS, Coventry desires to sell, and the Company desires to purchase, the
Stock pursuant to the terms and conditions of this Agreement (the “Repurchase”);

WHEREAS, the Parties are also parties to that certain Investor’s Rights
Agreement, dated as of July 2, 2010 (the “Investor’s Rights Agreement”); and

WHEREAS, the Parties intend that upon consummation of the purchase and sale of
the Stock pursuant to the terms and conditions of this Agreement (i) the Company
shall own all the Stock currently owned by Coventry and (ii) Coventry will cease
to own any stock or other securities of the Company.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties, intending to be legally bound,
agree as follows:

ARTICLE I

SALE OF STOCK

Section 1.1 Sale of Stock. Subject to the terms and conditions of this
Agreement, Coventry hereby agrees to sell, assign, transfer and convey to the
Company on the Closing Date (as hereinafter defined) the Stock, and the Company
hereby agrees to purchase from Coventry the Stock. The purchase price for the
Stock shall be an amount equal to the product of (i) the per share price of the
Company’s common stock as of the close of trading on the NASDAQ Stock Market on
the business day prior to the Closing Date, multiplied by (ii) 0.8925,
multiplied by (iii) the number of shares of the Stock (the product of (i),
(ii) and (iii) the “Purchase Price” which is agreed to be $8,509,060).

Section 1.2 Closing. The closing of the Repurchase (the “Closing”) shall take
place at the offices of the Company, 4 Liberty Square, Boston, Massachusetts
02109, on March 7, 2014 (the “Closing Date”), or at such other time and place as
the Parties hereto shall mutually agree. In the event that the Company has not
filed with the United States Securities and Exchange Commission its Annual
Report on Form 10-K prior to the commencement of trading of the Stock on the
NASDAQ Stock Market on March 6, 2014, Coventry shall be entitled, at its sole
option and discretion, to delay the Closing for up to two business days
following the filing of such Annual Report on Form 10-K.



--------------------------------------------------------------------------------

Section 1.3 Closing Deliverables. At the Closing:

(a) Coventry shall deliver to the Company all stock certificates representing
the Stock, endorsed to the Company or accompanied by duly executed stock powers
or such other instrument of assignment transferring the Stock to the Company as
the Company shall reasonably request; and

(b) The Company shall pay to Coventry the Purchase Price via wire transfer of
immediately available funds to an account designated in writing by Coventry, or
by certified or official bank check.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby makes the following representations and warranties to
Coventry, each of which is true and correct on the date hereof and shall survive
the Closing Date.

Section 2.1 Existence and Power. The Company has been duly formed and is
existing as a corporation in good standing under the laws of the state of its
formation and has the requisite power, authority and capacity to execute and
deliver this Agreement, to perform its obligations hereunder, and to consummate
the transactions contemplated hereby.

Section 2.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Company and, assuming the due execution
and delivery of this Agreement by Coventry, constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally and
general principles of equity. The Company has duly taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby, including, without limitation,
compliance with (i) the provisions of Section 160 of the Delaware General
Corporation Law and (ii) the Company’s related party transaction policies and
procedures. The execution, delivery and performance of this Agreement and the
transactions contemplated hereby have been approved by a fully informed vote of
the disinterested members of the Company’s board of directors (the “Board”).

Section 2.3 No Consents Required. No application, notice, order, registration,
qualification, waiver, consent, approval or other action is required to be
filed, given, obtained or taken by the Company by virtue of the execution,
delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby, other than the Company’s disclosure and
reporting obligations under the Securities Exchange Act of 1934, as amended,
with which the Company has complied or will comply in a timely manner.

Section 2.4 Brokers and Finders. The Company has not otherwise entered into any
arrangement regarding the payment of any brokerage fees, commissions or finder’s
fees in connection with the purchase of the Stock that will result in any
liability on the part of Coventry.

 

2



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF COVENTRY

Coventry hereby makes the following representations and warranties to the
Company, each of which is true and correct on the date hereof and shall survive
the Closing Date.

Section 3.1 Existence and Power. Coventry has been duly formed and is existing
as a limited liability company in good standing under the laws of the state of
its formation and has the requisite power, authority and capacity to execute and
deliver this Agreement, to perform its obligations hereunder, and to consummate
the transactions contemplated hereby.

Section 3.2 Title to Shares. Coventry has good and valid title to the Stock free
and clear of any lien, encumbrance, pledge, charge, security interest, mortgage,
title retention agreement, option, equity or other adverse claim, and has not,
in whole or in part, (a) assigned, transferred, hypothecated, pledged or
otherwise disposed of the Stock or its ownership rights in such Stock or
(b) given any person or entity any transfer order, power of attorney or other
authority of any nature whatsoever with respect to such Stock.

Section 3.3 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by Coventry and, assuming the due execution and
delivery of this Agreement by the Company, constitutes a legal, valid and
binding obligation of Coventry, enforceable against Coventry in accordance with
its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally and
general principles of equity. Coventry has duly taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
transactions contemplated hereby.

Section 3.4 Sophistication; Due Diligence. Coventry acknowledges and agrees that
the Company is not making any express or implied representations or warranties
about the Company or in connection with the Repurchase. Coventry has such
knowledge and experience in financial and business matters and in making
investment decisions of this type that it is capable of evaluating the merits
and risks of making its investment decision regarding the Repurchase and of
making an informed investment decision. Coventry and/or Coventry’ advisor(s)
have had a reasonable opportunity to ask questions of and receive answers from a
person or persons acting on behalf of the Company concerning the Stock and the
Company and all such questions have been answered to Coventry’s full
satisfaction. Coventry is not relying on the Company with respect to the tax and
other economic considerations of the Repurchase, and Coventry has relied on the
advice of, or has consulted with, Coventry’s own advisors.

 

3



--------------------------------------------------------------------------------

Section 3.5 Certain Information. Coventry acknowledges and understands that the
Company may possess material non-public information not known to Coventry that
may impact the value of the Stock that the Company has not disclosed to
Coventry, including, without limitation (i) information received by principals
and employees of the Company in their capacities as directors, officers,
significant stockholders and/or affiliates of the Company, (ii) information
otherwise received on a confidential basis, and (iii) information received on a
privileged basis from the attorneys and financial advisers representing the
Company and the Board. Coventry understands, based on its experience, the
disadvantage to which Coventry is subject due to the disparity of information
between the Company and Coventry, but nevertheless acknowledges that Coventry
has deemed it appropriate to engage in the Repurchase. Without limitation to the
foregoing, Coventry acknowledges that pursuant to the Investor’s Rights
Agreement, Coventry has designated a representative to the Board, and therefore,
in addition to any publicly available information and information available to
it as a shareholder, Coventry has had access to the same information with
respect to the Company as is generally available to the Company’s directors.

Section 3.6 No Consents Required. No application, notice, order, registration,
qualification, waiver, consent, approval or other action is required to be
filed, given, obtained or taken by Coventry by virtue of the execution, delivery
and performance of this Agreement or the consummation of the transactions
contemplated hereby, other than Coventry’s disclosure and reporting obligations
under the Securities Exchange Act of 1934, as amended, with which Coventry has
complied or will comply in a timely manner.

Section 3.7 Brokers and Finders. Coventry has not otherwise entered into any
arrangement regarding the payment of any brokerage fees, commissions or finder’s
fees in connection with the purchase of the Stock that will result in any
liability on the part of the Company.

ARTICLE IV

MUTUAL RELEASE

Section 4.1 Company Release. Coventry, for itself and its affiliates, and their
respective directors, officers, employees, shareholders, agents, professionals,
successors and assigns, hereby releases and forever discharges the Company and
its officers, directors, agents, stockholders, successors, and assigns from any
and all past, present, and future actions, liabilities, and all other claims
whatsoever, whether in contract or in tort or pursuant to statute, whether known
now or at any other time, based in whole or in part on any matter occurring
prior to the date hereof, and whether relating to claims pending on, or asserted
after, the date hereof, with respect to (i) the Stock, except as to its right to
enforce the terms of this Agreement, or (ii) the Investor’s Rights Agreement and
any of the rights or obligations thereunder.

Section 4.2 Coventry Release. The Company, for itself and its affiliates, and
their respective directors, officers, employees, shareholders, agents,
professionals, successors and assigns, hereby releases and forever discharges
Coventry and its officers, directors, agents,

 

4



--------------------------------------------------------------------------------

stockholders, successors, and assigns from any and all past, present, and future
actions, liabilities, and all other claims whatsoever, whether in contract or in
tort or pursuant to statute, whether known now or at any other time, based in
whole or in part on any matter occurring prior to the date hereof, and whether
relating to claims pending on, or asserted after, the date hereof, with respect
to (i) the Stock, except as to its right to enforce the terms of this Agreement,
or (ii) the Investor’s Rights Agreement and any of the rights or obligations
thereunder.

ARTICLE V

MISCELLANEOUS

Section 5.1 Termination of Investor’s Rights Agreement. Except with respect to
Section 3.7 thereof, the Parties hereby confirm that the Investor’s Rights
Agreement, and the rights and obligations of each Party thereunder (including,
without limitation, the Company’s registration obligations pursuant to
Section 2, Coventry’ right to designate a member of the Company’s Board pursuant
to Section 3, and Coventry’ agreement with respect to the transfer of the Stock
pursuant to Section 4) will terminate upon the Closing; provided, however, that
pursuant to Section 3.5 of the Investor’s Rights Agreement, the current Investor
Designee (as therein defined) may continue as a member of the Board until the
Company’s next annual meeting of stockholders; provided, further, that the
confidentiality obligations of the Investor Designee pursuant to (i) the
Investor’s Rights Agreement, (ii) that certain confidentiality agreement, dated
as of July 2, 2010, by and between the Company and Fred Wilkinson (as Investor
Designee), and (iii) any other confidentiality obligations of the Investor
Designee, including under applicable law (which obligations shall specifically
include, among other things, maintaining the confidentiality of any and all
information that was received by the Investor Designee pursuant to his service
on the Board), shall all survive termination of the Investor’s Rights Agreement.

Section 5.2 Expenses. Each Party hereto shall pay its own expenses in connection
with the transactions contemplated hereby, whether or not such transactions
shall be consummated, except as otherwise expressly provided in this Agreement
or any other agreement entered into between the Parties.

Section 5.3 Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement and any
other documents executed in connection herewith shall be in writing and shall be
deemed to have been duly given if (i) delivered personally, (ii) mailed,
certified or registered mail, with postage prepaid or (iii) sent by next-day or
overnight mail or delivery or sent by facsimile (upon written confirmation of
receipt) as follows:

If to Company:

Columbia Laboratories, Inc.

4 Liberty Square

Boston, Massachusetts 02109

Attention: Jonathan Lloyd Jones

Fax: (617) 482-0618

 

5



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Reed Smith, LLP

599 Lexington Avenue

New York, New York 10022

Attention: Herbert Kozlov, Esq.

Fax: (212) 521-5450

If to Coventry:

Coventry Acquisition, LLC

Actavis, Inc.

Morris Corporate Center III

400 Interpace Parkway

Parsippany, New Jersey 07054

Attention: Sig Kirk

Senior Vice President, Corporate Business Development

Fax: (862) 261-8043

with a copy (which shall not constitute notice) to:

Chief Legal Officer – Global and Secretary

Fax: (862) 261-8043

or to such other Person or address as either Party shall specify by notice in
writing in accordance with this Section 5.3 to the other Party hereto. All such
notices, requests, demands, waivers and other communications shall be deemed to
have been received (i) if by personal delivery on the day after such delivery,
(ii) if by certified or registered mail, on the fifth business day after the
mailing thereof, (iii) if by next-day or overnight mail or delivery, on the day
delivered and (iv) if by fax, on the next day following the day on which such
fax was sent.

Section 5.4 Governing Law; Consent to Exclusive Jurisdiction.

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York applicable to agreements made and to be performed
wholly within such jurisdiction.

(b) The state or federal courts located within the State of New York shall have
exclusive jurisdiction over any and all disputes between the Parties hereto,
whether in law or equity, arising out of or relating to this Agreement and the
agreements, instruments and documents contemplated hereby and the Parties
consent to and agree to submit to the exclusive

 

6



--------------------------------------------------------------------------------

jurisdiction of such courts. Each of the Parties hereby waives and agrees not to
assert in any such dispute, to the fullest extent permitted by applicable law,
any claim that (i) such Party is not personally subject to the jurisdiction of
such courts, (ii) such Party and such Party’s property is immune from any legal
process issued by such courts or (iii) any litigation or other proceeding
commenced in such courts is brought in an inconvenient forum. The Parties hereby
agree that the mailing of process or other papers in connection with any such
action or proceeding in the manner provided in Section 5.3, or in such other
manner as may be permitted by law, shall be valid and sufficient service thereof
and hereby waive any objections to service accomplished in the manner herein
provided.

Section 5.5 WAIVER OF JURY TRIAL. THE PARTIES TO THIS AGREEMENT IRREVOCABLY
WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM,
COUNTERCLAIM OR CROSS-COMPLAINT IN ANY ACTION OR OTHER PROCEEDING BROUGHT BY ANY
PARTY TO THIS AGREEMENT AGAINST ANY OTHER PARTY TO THIS AGREEMENT WITH RESPECT
TO ANY MATTER ARISING OUT OF, OR IN ANY WAY CONNECTED WITH OR RELATED TO THIS
AGREEMENT OR ANY PORTION OF THIS AGREEMENT, WHETHER BASED UPON CONTRACTUAL,
STATUTORY, TORTIOUS OR OTHER THEORIES OF LIABILITY. EACH PARTY REPRESENTS THAT
IT HAS CONSULTED WITH COUNSEL REGARDING THE MEANING AND EFFECT OF THE FOREGOING
WAIVER OF ITS RIGHT TO A JURY TRIAL.

Section 5.6 Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors,
permitted assigns, representatives, heirs and beneficiaries, as applicable.

Section 5.7 No Third Party Beneficiaries. Nothing in this Agreement shall confer
any rights upon any person or entity other than the Parties hereto and their
respective successors.

Section 5.8 Further Assurances. Each Party agrees to execute such further
documents and instruments as shall be necessary to fully carry out the terms of
this Agreement. Any consent or approval required of Coventry or the Company by
this Agreement shall not be unreasonably withheld. Each Party agrees that for a
reasonable period of time after the date hereof, each will reasonably cooperate
with the other Party by making available through its respective officers,
agents, employees and counsel such information and other cooperation as is
reasonably requested by the other Party.

Section 5.9 Headings. Section headings are inserted herein for convenience only
and do not form a part of this Agreement.

Section 5.10 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument. The reproduction of signatures
by means of fax, portable document format (.pdf) or other electronic means shall
be treated as though such reproductions are executed originals.

 

7



--------------------------------------------------------------------------------

Section 5.11 Entire Agreement. This Agreement constitutes the entire agreement
between Company and Coventry and supersedes all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof.

Section 5.12 Amendments. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the Party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the Party granting such waiver
in any other respect or at any other time. Neither the waiver by any of the
Parties hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure by any of the Parties, on one or more occasions, to
enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall be construed as a waiver of any other breach or
default of a similar nature, or as a waiver of any of such provisions, rights or
privileges hereunder.

Section 5.13 Severability. If any term, provision or restriction of this
Agreement shall be held invalid, void, illegal or unenforceable, the remainder
of the terms, provisions and restrictions of this Agreement will remain in full
force and effect and will in no way be affected, impaired or invalidated.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

COLUMBIA LABORATORIES, INC. By:  

/s/ Frank Condella

      Name: Frank Condella       Title: President & CEO COVENTRY ACQUISITION,
LLC By:  

/s/ David Buchen

      Name: David Buchen       Title: Secretary

[Signature Page to Stock Purchase Agreement]